DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, and 21-33 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method comprising the steps of: providing a release film over the first set of electrical connectors; forming a plurality of through vias adjacent the first die; encapsulating the first die and the plurality of through vias with a molding material; planarizing the molding material to expose top surfaces of the release film and second ends of the plurality of through vias; forming a second interconnect structure over the molding material, the first set of electrical connectors, and the plurality of through vias, the second interconnect structure being coupled to the first set of electrical connectors and the plurality of through vias; and attaching a second die to the second interconnect structure using a second set of electrical connectors, in combination with other claimed features, as recited in independent claim 1.  Claims 2-7 are dependent upon independent claim 1, and are therefore allowed.
Regarding claim 21, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method comprising the steps of: providing a release film over a first set of electrical connectors of a first 
Regarding claim 27, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method comprising the steps of: providing a release film over the first set of electrical connectors; forming a plurality of through vias adjacent the first die; encapsulating the first die and the plurality of through vias with a molding material; planarizing the molding material to expose top surfaces of the release film and second ends of the plurality of through vias; forming a second interconnect structure over the molding material, the first set of electrical connectors, and the plurality of through vias, the second interconnect structure being coupled to the first set of electrical connectors and the plurality of through vias; and attaching a second die to the second interconnect structure using a second set of electrical connectors, in combination with other claimed features, as recited in independent claim 27.  Claims 28-33 are dependent upon independent claim 27, and are therefore allowed.




            		           Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Thanh Y. Tran/Primary Examiner, Art Unit 2817
March 12, 2021